By the Court, McKissock, J.
The defendant should nave . been permitted to show the value of the wheat; and the true value and not the contract price was the proper measure of damages. The recovery was governed by the same principles *50which apply to the quatitupi valebant count in assumpsit for goods sold. The contract upon wdiich the suit was founded was an implied one—to recover for the property delivered under the circumstances, what it was reasonably worth. In certain cases, it is true, it has been held that the prices specified in a contract which has been rescinded must govern as far as practicable. (Dubois v. Delaware and Hudson Canal Company, 4 Wend. 285; Koon v. Greenman, 7 id. 121.) These, however, were actions for work and labor done in part performance of contracts by which the work was to be paid for in money, the whole matter being entirely simple, consisting of but two parts, the work to be done and the money to be paid as its equivalent. The rule adopted was the most simple that could be devised, and the court could see that no injustice would be done by adopting it. In the present case the contract is complex, relating to various subjects, and on each parcel of property to be sold it is probable that the parties set a relative instead of a positive value. It would therefore be improper to apply the rule of the cases referred to to the present one. Suppose instead of the wheat in question, the plaintiff had transferred to the defendant a promissory note as so much cash; would not the defendant have been allowed, in an action for money had and received, to have shown the value of the note ? In the case under consideration the plaintiff might have brought trover instead of assumpsit. (Cary v. Hotailing, 1 Hill, 311; Bigelow v. Heaton, 6 id. 43.) In such an action the damages would have been the value of the article and the interest, and if the same rule does not apply here, the case is one in which the measure of damages for the same injury depends upon the form in which the remedy is sought. Besides, the contract was accompanied with a guarantee of the quality, and the rule is now well settled that a breach of warranty may be given in evidence in reduction of the price of the article sold. The renort must be set aside.